DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation of 16/526013, filed 7/30/2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al (2008/0014496) in view of Shimizu (6,291,107).
As to Claims 1-3, and 5: 
Watanabe et al discloses a lithium secondary battery with a positive electrode containing a lithium composite oxide comprised with an electrolyte ([0015], [0092]-[0093]) and thus implicitly disclosing a lithium secondary battery.  The lithium secondary battery also comprises the anode includes a silicon based anode active material comprised with carbon (silicon compound [0076], [0078]) which addresses anode material limitations in Claim 1 and  13-14 limitations as silicon or silicon based anodes material and carbon are both anode active materials.  The lithium secondary battery is further comprised with a lithium salt and a non-aqueous organic solvent (Watanabe [0089]-[0094]) as well as an electrolyte. 
Watanabe also discloses the lithium secondary battery is comprised with an organic compound added with electrolyte where the additive is an unsaturated double bond compound with an alkyl group that is unsaturated and having 1-10 carbon atoms.
However, Watanabe does not specifically disclose an organic compound with the structure of instant formula’s {Formula1] and [Formula 2].
On the other hand, Shimizu teaches employing a conjugated diene compound of myrcene for a battery using carbonaceous material comprised with an anode (col 5 lines 4-5, col 7-8 Example 5 and Table 1 and See AREA 2 below).
AREA 1 (Myrcene compared to instant [Formula 2] for m = 2.  Structure drawn 
	by USPTO tool Chemdraw Professional®)
  
    PNG
    media_image1.png
    165
    316
    media_image1.png
    Greyscale

AREA 1A

    PNG
    media_image2.png
    157
    191
    media_image2.png
    Greyscale
Instant [Formula 1] 

    PNG
    media_image3.png
    223
    554
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    105
    306
    media_image4.png
    Greyscale
Instant [Formula 2] with m = 2
Myrcene also satisfies the structure of instant Formula (1) wherein R2-R5 are hydrogen atoms, and R1 is a compound of formula (CH3)2C=CH-CH2-CH2- (C2 alkyl substituted with a C4 alkenyl), See AREA 1A above--where R2-R5 are hydrogens.
Such a diene material is of instant Claim 1 and 2’s instant [Formula 1] and instant [Formula 2] and is of one of the structures of instant Claim 3 where R11 and R12 are C1 alkyl and “m” is 2.
The Shimizu diene material is added in order to, upon charging, form a film on the surface of the carbonaceous material anode so that migration of electrons from the anode to the non-aqueous electrolyte can be inhibited, thereby inhibiting a reaction between the anode and the electrolyte (Shimizu col 2 lines 21-23 and col 4 lines 49-56).
 Watanabe further discloses non-aqueous solvent of the electrolyte comprises vinylene carbonate based compound of vinylene carbonate and 1,3 propane sultone-- which has an S=O group and is thus being a sulfinyl based compound as would be expected by one of ordinary skill in the art ([0089], [0091]). 

It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have added a diene compound of instant Formula 1 and 2, as taught by Shimizu, in order to form film on the surface of the carbonaceous material anode so that migration of electrons from the anode to the non-aqueous electrolyte can be inhibited, thereby inhibiting a reaction between the Watanabe anode and the electrolyte.
Regarding Claim 4, modified Watanabe discloses the limitations set forth above. 
The amount of the Watanabe compound is 0.1 or more to 20 weight percent of the nonaqueous solvent of the nonaqueous electrolyte (Watanabe [0130]-[0131])—considered as being of the total electrolyte as no other amount basis is provided by Watanabe.  As such, the amount overlaps and thus obviates the claimed rage (see MPEP 2144.05 I.).  Wherefore any amount in the rage is equal as any such an amount in the range provides safety (Watanabe [0130]-[0131]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed an amount of the Watanabe compound in the overlapping portion of the Watanabe amount range with the claimed range as any amount in the Watanabe range provides safety as taught by Watanabe. 

Regarding Claims 7-9, modified Watanabe discloses the limitations set forth above.  Watanabe electrolytes comprise linear carbonates, such as dimethyl carbonate, diethyl carbonate (DEC) and ethylmethyl carbonate while also added are cyclic carbonates such as ethylene carbonate (EC), propylene carbonate, butylene carbonate (BC) and vinylene carbonate.  An example electrolyte comprises ethylene carbonate and linear diethyl carbonate in a cyclic carbonate to linear carbonate ratio of 3 to 5 or 3 : 5 or 1 : 1.67 (0107]); such corresponds to a Linear carbonate to Cyclic carbonate ratio of 1.67  : 1.  Such ratio is within the Claim 10 range of 1: 1 to 9 : 1.

Regarding Claims 10-11, modified Watanabe discloses the limitations set forth above.  LiPF6 electrolyte lithium salt is employed in amounts of 0.5 to 1.5 mol/l (Watanabe [0093]).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. [Watanabe] (US 2008/0014496) in view of Shimizu (US 6,291,107) as applied to Claims 1 and 5 above, in view of Akagawa et al. [Akagawa] (US 2016/0099481).
Regarding Claim 6, modified Watanabe discloses the limitations set forth above. Although Watanabe discloses a lithium secondary battery, Watanabe does not disclose whether the vinylene carbonate or sulfinyl base compound added to the electrolyte is within the range of 0.1 to 5.0 weight percent based upon the total weight of the electrolyte. 
However, Akagawa teaches adding compounds to electrolyte solutions to improve low temperature properties of a lithium battery therein wherefore such compounds are exemplified as 1,3-propanesultone and vinylene carbonate that are both added in amounts of 3 wt. % to a nonaqueous solution of lithium salt and carbonates of dissolved in a mixed solvent of a carbonates (Akagawa [0077], [0079], [0163]).  Such compound weight percent amounts are taught to be employed for preparing the resulting non-aqueous electrolyte wherefore the weight percent amounts are suggested as based upon the total weight of the electrolyte as would be expected by one of ordinary skill in the art because the total weight of the electrolyte comprises 3 wt.% of each of the 1,3-propanesultone and vinylene carbonate compounds. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing  to have employed a 3 weight percent amount of 1,3-propanesultone and vinylene carbonate based upon the total weight of the electrolyte, as suggested by Akagawa in order to improve low temperature properties of a Watanabe lithium battery.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722